Citation Nr: 0335220	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a scar of the left knee.

2.  Entitlement to a disability rating in excess of 20 
percent for patellofemoral pain syndrome of the left knee.

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.

4.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

5.  Entitlement to a disability rating in excess of 10 
percent for tinea pedis of the feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision that 
granted the veteran's claims of entitlement to service 
connection for a scar of the left knee (which the RO 
characterized as a scar of the left knee, residuals of a 
shell fragment wound), evaluating it as zero percent 
disabling (non-compensable), and entitlement to a disability 
rating in excess of 10 percent for patellofemoral pain 
syndrome of the left knee, to 20 percent disabling, and an 
October 2001 rating decision that granted the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), to 50 percent 
disabling, and denied the veteran's claims of entitlement to 
disability ratings in excess of 10 percent for hypertension 
and for tinea pedis of both feet (which the RO characterized 
as tinea pedis, both feet (formerly eczematous dyshidrosis)) 
(hereinafter, collectively, the "currently appealed 
claims").  The veteran disagreed with both of these 
decisions in October 2001.  In a statement of the case (SOC) 
furnished to the veteran and his service representative on 
August 13, 2002, the RO concluded that no change was 
warranted in the evaluations assigned to any of the veteran's 
service-connected disabilities.  The veteran perfected a 
timely appeal by filing a substantive appeal (VA Form 9) on 
October 1, 2002.

It is noted that, in a rating decision issued to the veteran 
and his service representative dated in August 2002, the RO 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This decision and a copy of the veteran's appellate rights 
were issued to the veteran and his service representative on 
August 13, 2002.  On February 21, 2003, the Board received 
additional evidence from the veteran's service representative 
and a statement in which it was contended that this evidence 
had been submitted in support of the veteran's TDIU claim.  
To date, however, the veteran has not filed a Notice of 
Disagreement with the denial of his TDIU claim.  See 
38 C.F.R. §§ 20.201, 20.304 (2003).  Accordingly, and because 
the time for filing an appeal of the August 2002 rating 
decision has expired, the Board concludes that the veteran's 
prior claim of entitlement to TDIU is not part of the current 
appeal.  To the extent that the veteran has filed a new claim 
of entitlement to TDIU, however, this claim is referred back 
to the RO for appropriate disposition.

It is noted further that, in a supplemental SOC furnished to 
the veteran and his service representative on October 30, 
2002, the RO determined that no change was warranted in the 
disability evaluation assigned to the veteran's service-
connected tinea pedis of both feet (which the RO 
characterized as eczematous dyshidrosis, both feet) under 
either the former or revised diagnostic criteria for 
evaluating scars.


REMAND

With respect to the veteran's currently appealed claims, the 
Board notes that, in February 2003, the veteran's service 
representative submitted a 1-page personal statement from the 
veteran and 6 pages of a Social Security Administration (SSA) 
decision directly to the Board.  The service representative 
stated that the veteran specifically did not waive 
adjudication in the first instance by the agency of original 
jurisdiction (in this case, the RO) as to the additional 
evidence submitted directly to the Board.  A review of these 
records indicates that the veteran was awarded SSA benefits 
on or about January 2003.  In his personal statement, the 
veteran indicated that he had been awarded SSA benefits due 
to his PTSD, patellofemoral syndrome of the left knee, 
eczematous dyshidrosis (or tinea pedis), and hypertension.  
To date, however, the SSA records submitted to the Board have 
not been reviewed in the first instance by the RO.  Further, 
no attempt has been made to obtain the veteran's complete SSA 
records.  As such, on remand, the RO should attempt to obtain 
the veteran's complete SSA records and also review the newly 
submitted evidence in the first instance.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 
5126 (West 2002)] was enacted.  This liberalizing law and the 
regulations implementing it are applicable to the veteran's 
currently appealed claims

The Act and the implementing regulations essentially 
eliminate the requirements that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which, part, if any VA will attempt to obtain on behalf of 
the claimant.

With respect to the currently appealed claims, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").  In this regard, it is noted 
that the RO issued a letter to the veteran and his service 
representative in April 2002 that purported to comply with 
the VCAA.  However, a detailed review of this letter 
indicates that it only addressed the veteran's TDIU claim 
(which is not part of the current appeal, as discussed above) 
and also did not include the pertinent law and regulations 
applicable to increased rating claims.

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In light of the above, this matter is REMANDED for the 
following actions:


1.  With respect to the issues of 
entitlement to an initial compensable 
disability rating for a scar of the left 
knee, a disability rating in excess of 20 
percent for patellofemoral pain syndrome 
of the left knee, a disability rating in 
excess of 50 percent for post-traumatic 
stress disorder, and disability ratings 
in excess of 10 percent for hypertension 
and for tinea pedis of both feet, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of the VCAA, as well as 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other legal precedent.  
The veteran should be informed that any 
information and evidence submitted in 
response to the letter must be received 
within one year of the date of such 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should contact the Social 
Security Administration (SSA) and request 
all records relating to the veteran's 
application for disability benefits on or 
about August 2002.  The RO also should 
request a copy of the veteran's SSA 
disability award decision and any records 
relied upon by the SSA in reaching this 
decision.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations: dermatology, 
orthopedic, psychiatric, and 
cardiovascular.  Send the claims folder 
to the examiner(s) for review at each 
examination.  Request that each 
examination include all standard studies 
and tests.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the report of each examination.

Dermatology Examination.  The examiner is 
ask to determine the nature and severity 
of the veteran's service-connected left 
knee scar and tinea pedis of the feet.  

Left knee scar:  The examiner is asked to 
address the following:  (i).  Is the left 
knee scar associated with underlying soft 
tissue damage?  (ii).  Is there frequent 
loss of covering of the skin over the 
left knee scar?  (iii).  Specify the area 
of the left knee scar in terms of square 
inches or square centimeters.  (iv).  
Specify whether the left knee scar is 
painful on examination.

Tinea Pedis of the Feet:  The examiner is 
asked to address the following:  (i).  
Does the tinea pedis of the feet cover 20 
to 40 percent of the exposed areas 
affected?  (ii).  Does the tinea pedis of 
the feet require systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly during the past 12-month 
period?  (iii).  Does the tinea pedis of 
the feet cover more than 40 percent of 
the exposed areas affected?  (iv).  Does 
the tenia pedis of the feet require 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period?

Orthopedic Examination.  The examiner is 
asked to determine the nature and 
severity of the veteran's service-
connected patellofemoral pain syndrome of 
the left knee and the left knee scar.  
The examiner should identify all 
manifestations of each condition.

Patellofemoral pain syndrome:  The 
examiner should conduct all indicated 
test and studies, to include the range of 
motion studies expressed in degrees and 
in relation to normal range of motion for 
the left knee.  The examiner should fully 
described any pain, weakened movement, 
excess fatigability, and incoordination 
present in the left knee.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the left 
knee.  In addition, the examiner should 
specify whether the patellofemoral pain 
syndrome of the left knee is manifested 
by symptoms equivalent to recurrent 
subluxation or lateral instability of the 
knee, and if so, describe the symptoms 
and specify if they are moderate or 
severe.

Left knee scar:  Does the left knee scar 
cause limitation of motion or limitation 
of function of the left knee.  If so, the 
examiner should express any such 
limitation in terms of range of motion in 
degrees and in relation to normal range 
of motion and function for the affected 
part.

Psychiatric Examination.  The examiner 
should state whether the veteran's PTSD 
is manifested by occupational and social 
impairment with deficiencies in most 
areas (such as work, school, family 
relations, judgment, thinking, or mood) 
due to such symptoms as suicidal 
ideation, obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or 
irrelevant, near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, 
and effectively, impaired impulse control 
(such as unprovoked irritability with 
periods of violence), spatial 
disorientation, neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting), 
and an inability to establish and 
maintain effective relationships.

The examiner also should state whether 
the veteran's service-connected PTSD is 
manifested by total occupational and 
social impairment due to such symptoms as 
gross impairment in thought processes or 
communication, persistent delusions or 
hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting 
himself or others, an intermittent 
inability to perform the activities of 
daily living (including maintenance of 
minimal personal hygiene), disorientation 
as to time or place, and memory loss for 
the names of his close relatives, his own 
occupation, or his own name.

Cardiovascular Examination.  The examiner 
is asked to specify whether the veteran's 
hypertension is manifested by (i) 
diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 
200 or more; (ii) manifested by diastolic 
pressure predominantly 120 or more; or 
(iii) manifested by diastolic pressure 
predominantly 130 or more.

5.  Then the RO should readjudicate the 
issues of entitlement to an initial 
compensable rating a scar of the left 
knee, entitlement to a disability rating 
in excess of 20 percent for 
patellofemoral pain syndrome of the left 
knee, entitlement to a disability rating 
in excess of 50 percent for PTSD, and 
entitlement to disability ratings in 
excess of 10 percent for hypertension and 
tinea pedis of both feet, in light of all 
pertinent evidence and legal authority.  
If any determination remains adverse to 
the veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


